                                          Case 3:20-cv-04009-EMC Document 45 Filed 08/19/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DAVID AMBROSE,                                      Case No. 20-cv-04009-EMC
                                   8                    Plaintiff,
                                                                                             ORDER REQUESTING
                                   9              v.                                         INFORMATION FROM THE PARTIES
                                  10     THE KROGER CO.,                                     Docket No. 43
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Before the Court will approve the parties’ Notice of Motion and Motion for Preliminary

                                  15   Approval of Class Action Settlement Agreement as to the Putative Class, Docket No. 43, the

                                  16   Court requests information from the parties about the scope and nature of the publicity associated

                                  17   with this putative class action. The Court does so because the proposed settlement essentially

                                  18   calls for the dismissal of class claims for monetary relief. As Federal Rule of Civil Procedure

                                  19   23(e) compels: “A class action shall not be dismissed or compromised without the approval of the

                                  20   court, and notice of the proposed dismissal or compromise shall be given to all members of the

                                  21   class in such manner as the court directs.” This requirement “is to protect the interests of absent

                                  22   plaintiffs before permitting dismissal.” Schultzen v. Woodbury Cent. Cmty. Sch. Dist., 217 F.R.D.

                                  23   469, 470 (N.D. Iowa 2003). Although “the class has not been certified . . . ‘[t]his requirement [to

                                  24   act as the guardian of the rights of class members still] applies.’” Id. (citing Diaz v. Trust

                                  25   Territory of Pacific Islands, 876 F.2d 1401, 1407 (9th Cir. 1989)); see also Tombline v. Wells

                                  26   Fargo Bank, N.A., No. 13-CV- 04567-JD, 2014 WL 5140048, at *2 (N.D. Cal. Oct. 10, 2014)

                                  27   (noting that “this Court will follow Diaz” to evaluate the proposed dismissal as “this approach is

                                  28   consistent with Rule 23(e) as it exists today”). Thus, in order to ensure that the interests of the
                                          Case 3:20-cv-04009-EMC Document 45 Filed 08/19/21 Page 2 of 2




                                   1   absent plaintiffs are appropriately safeguarded, and to safeguard against any misplaced reliance on

                                   2   this suit for monetary relief and running of the statute of limitations on such claims without

                                   3   putative class members’ knowledge, the parties shall file by August 23, 2021, a description of the

                                   4   scope of publicity (if any) and any responsive inquiries from putative class members to date.

                                   5

                                   6          IT IS SO ORDERED.

                                   7

                                   8   Dated: August 19, 2021

                                   9

                                  10                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  11                                                     United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
